FILED
                           NOT FOR PUBLICATION                              MAR 11 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50358

             Plaintiff - Appellee,               D.C. No. 2:05-cr-00744-FMC-1

  v.
                                                 MEMORANDUM *
BAHRAM TABATABAI, AKA Reza
Behram Tabatabai, AKA Ben Tabatabai,
AKA Ali Tabatabai, AKA Bajio, AKA
Robert Bajio,

             Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                 Florence-Marie Cooper, District Judge, Presiding

                       Argued and Submitted March 1, 2010
                              Pasadena, California

Before: RYMER and WARDLAW, Circuit Judges, and KENNELLY, ** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Reza Bahram Tabatabai appeals his conviction, after a bench trial, for

participating in a fraudulent “bust-out” scheme in violation of 18 U.S.C. §§ 371,

1341, 1343, 1956, and 2314. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      The district court did not abuse its discretion in denying a new trial, nor

plainly err by permitting Tabatabai to represent himself during trial. In connection

with new trial proceedings, the district court appointed an agreed-upon expert, Dr.

Saul Faerstein, who examined Tabatabai to determine whether the infrequency of

medications would have caused a significant alteration of his mental state such that

he would not have been competent to represent himself pro se during his trial.

Faerstein concluded that Tabatabai suffered no cognitive disorder which would

have interfered with his ability to understand and cooperate with the legal process.

The district court held a thorough evidentiary hearing and found that the sporadic

ingestion of medication had no impact on Tabatabai’s ability to try this case for

himself. In addition, the trial record indicates that Tabatabai was actively engaged

as his own attorney. He filed numerous motions, presented his theory of the case,

examined witnesses, and displayed a detailed grasp of the facts including complex

financial transactions. Compare United States v. Thompson, 587 F.3d 1165, 1173




                                          2
(9th Cir. 2009) (“[Thompson] engaged in lengthy colloquies with the district court

in which he seemed acutely aware of what was occurring.”).

      Tabatabai argues that the district court’s comments during sentencing show

otherwise. However, that Tabatabai had emotional impediments and was

sometimes frustrated and unable to cope with the demands of trial, was prescribed

psychotropic medication, and seemed almost manic at times and depressed at

times, does not mean that he suffered a severe mental illness or that his cognitive

faculties were impaired such that he wasn’t competent to defend himself. Cf.

United States v. Ferguson, 560 F.3d 1060, 1068-69 (9th Cir. 2009) (noting that the

pro se defendant exhibited “decidedly bizarre” behavior and did “absolutely

nothing” during his trial).

      In sum, we are satisfied that the district judge would have reached the same

conclusion if Indiana v. Edwards, 128 S. Ct. 2379 (2008), had been decided before

Tabatabai sought to represent himself. See Thompson, 587 F.3d at 1172-73.

      AFFIRMED.




                                          3